  Case 5:19-cr-50156-KES Document 6 Filed 01/22/20 Page 1 of 3 PageID #: 12



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION



UNITED STATES OF AMERICA,                    CR 19-50156


                   Plaintiff,               REDACTED SUPERSEDING
                                            INDICTMENT


            vs.                             Theft of Government Property
                                            (18 U.S.C. § 641)
HOLLI LUNDAHL,
a/k/a HoUi Telford,                         Supplemental Security Income
                                            Benefits Fraud
                   Defendant.               (42 U.S.C. § 1383a(a)(3)(A))

                                            False Statement
                                            (18 U.S.C. § 1001)


      The Grand Jury charges:

                                     COUNT I


      On or about between January 1, 2014, arid April 15, 2019, in the District

of South Dakota and elsewhere, the defendant, Holli Lundahl, a/k/a Holli

Telford, willfully and knowingly did embezzle, steal, purloin, and knowingly

convert to her own use money of the United States Social Security

Administration, a department and agency of the United States, namely Title XVI

Social Security Supplemental Income pajments to which she knew she was not

entitled, having a value in excess of $1,000, all in violation of 18 U.S.C. § 641.

                                    COUNT II


      On cjr about between January 1, 2014, and April 15, 2019, in the District
of South Dakota and elsewhere, the defendant, Holli Lundahl, a/k/a Holli

Telford, having knowledge of the occurrence of an event affecting her initial and
  Case 5:19-cr-50156-KES Document 6 Filed 01/22/20 Page 2 of 3 PageID #: 13



continued right to receive payment of Title XVI Social Security Supplemental

Income (SSI) payments, concealed and failed to disclose such event with the

intent to fraudulently secure payment when no payment was authorized.

Specifically, between January 2014 and April 2019, the defendant, HoIIi

Lundahl, a/k/a Holli Telford, falsely reported her resources and assets and

concealed and fail to disclose her resources and assets, in order to continue to

receive and spend SSI benefit payments made by the Social Security

Administration to the defendant, all in violation of 42 U.S.C. § 1383a(a)(3)(A).

                                    COUNT III


      On or about March 28, 2019, in the District of South Dakota, the

defendant, Holli Lundahl, a/k/a Holli Telford, in a matter within the jurisdiction

of the United States Social Security Administration, knowingly and willfully

made materially false, fictitious, and fraudulent statements and representations

during a non-medical review with a Social Security Administration Claims

Specialist, to wit, by failing to disclose that she had joint access to a Black Hills
                                                  \




Federal Credit Union checking account containing in excess of$25,000, between

September 2018 through March 2019, when in fact, as she was then well aware,

$25,000 had been deposited into and remained in that account during that time

period, and by failing to disclose that she-had an ownership interest in property

located in Smith County, Texas, when in fact, as she was then well aware, she

maintained an ownership interest in said property, which income and property
  Case 5:19-cr-50156-KES Document 6 Filed 01/22/20 Page 3 of 3 PageID #: 14



would have affected the defendant's right to ongoing Social Security Supplement

Income benefit payments, all in violation of 18 U.S.C. § 1001.

                                    COUNT IV


      On or about between December 10, 2018, and December 20, 2018, in the

District of South Dakota, the defendant, Holli Lundahl, a/k/a Holli Telford, in a

matter within the jurisdiction of the United States District Court for the District

of South Dakota, and the United States Court of Appeals for the Eighth Circuit,

knowingly and willfully made and used a false writing and document, knowing

the same to contain a materially false, fictitious, or fraudulent statement and

entry, to wit, the defendant filed a Notice of Appeal in Telford v. Bradeen, et al..

No. 5:17cv5042, which document contained a date stamp the defendant had

forged, all in violation of 18 U.S.C. § 1001.

                                                A TRUE BILL:


                                                     NAME REDACTED

                                                Foreperson

RONALD A. PARSONS, JR.
United States Attorney


By:
